[Cite as State v. Hatten, 2019-Ohio-5401.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                           C.A. No.     19CA0040-M

        Appellee

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
SHETORIA M. HATTEN                                      WADSWORTH MUNICIPAL COURT
                                                        COUNTY OF MEDINA, OHIO
        Appellant                                       CASE No.   18CRB00362

                                 DECISION AND JOURNAL ENTRY

Dated: December 31, 2019



        CARR, Judge.

        {¶1}     Appellant, Shetoria Hatten, appeals the judgment of the Wadsworth Municipal

Court. This Court affirms.

                                                   I.

        {¶2}     This appeal arises out of an attempted shoplifting at a Walmart. On April 23,

2018, a complaint was filed in the Wadsworth Municipal Court charging Hatten with one count

of theft in violation of R.C. 2913.02(A)(1), a misdemeanor of the first degree. Hatten initially

pleaded not guilty to the charge at arraignment.

        {¶3}     Thereafter, Hatten appeared before the trial court and pleaded guilty to an

amended count of attempted theft, a misdemeanor of the second degree. The trial court imposed

a 90-day jail sentence as well as a $250.00 fine. In addition to ordering that Hatten receive credit

for 17 days served, the trial court further ordered that Hatten’s sentence in this case was to be

served concurrently with her sentence in a separate case.
                                                    2


       {¶4}       Hatten successfully moved for leave to file a delayed appeal. Now before this

Court, Hatten raises one assignment of error.

                                                   II.

                                     ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY
       SENTENCING DEFENDANT-APPELLANT TO THE MAXIMUM JAIL
       TERM WITHOUT CONSIDERING THE SENTENCING FACTORS UNDER
       R.C. 2929.22[.]

       {¶5}       In her sole assignment of error, Hatten contends that the trial court failed to

consider the factors under R.C. 2929.22 prior to imposing a maximum sentence. Hatten further

contends that a maximum sentence was unwarranted under the facts of this case. This Court

disagrees.

       {¶6}       “Generally, misdemeanor sentencing is within the sound discretion of the trial

court and will not be disturbed upon review if the sentence is within the limits of the applicable

statute.” State v. Seidowsky, 9th Dist. Medina No. 13CA0037-M, 2015-Ohio-4311, ¶ 6, quoting

State v. Endress, 9th Dist. Medina No. 08CA0011-M, 2008-Ohio-4498, ¶ 3. An abuse of

discretion is more than an error of judgment; it means that the trial court was unreasonable,

arbitrary or unconscionable in its ruling. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶7}       “[I]t is well recognized that a trial court abuses its discretion when, in imposing a

sentence for a misdemeanor, it fails to consider the factors set forth in R.C. 2929.22.” Seidowsky

at ¶ 6, quoting Endress at ¶ 3. However, “[a] trial court is presumed to have considered the

factors set forth in R.C. 2929.22 ‘absent an affirmative showing to the contrary.’” Seidowsky at ¶

6, quoting Endress at ¶ 4. “The burden of demonstrating this error falls to the appellant.”

Endress at ¶ 4.
                                                  3


          {¶8}   Hatten contends that there is nothing in the record indicating that the trial court

considered the factors set forth in R.C. 2929.22. Hatten emphasizes this point with respect to

R.C. 2929.22(C), which states that “[a] court may impose the longest jail term authorized under

[R.C. 2929.24] only upon offenders who commit the worst forms of the offense or upon

offenders whose conduct and response to prior sanctions for prior offenses demonstrate that the

imposition of the longest jail term is necessary to deter the offender from committing a future

crime.”

          {¶9}   Hatten’s argument is without merit. At sentencing, the trial court indicated that it

reviewed the presentence investigation report prior to imposing the 90-day sentence. There is

nothing in the record suggesting that the trial court failed to consider the factors set forth in R.C.

2929.22. As noted above, we must presume that the trial court considered the factors set forth in

R.C. 2929.22 in misdemeanor sentencing. See State v. Powell, 9th Dist. Medina No. 18CA0048-

M, 2019-Ohio-2061, ¶ 7.         As Hatten has not met her burden of making an affirmative

demonstration to the contrary, she cannot prevail on her argument. Id.

          {¶10} Hatten further contends that the circumstances of this case did not merit a 90-day

jail sentence. Hatten maintains that while the trial court stated that it considered the presentence

investigation report, it did not state on the record what information from the report it considered

in imposing sentence. The presentence investigation report has not been made part of the

appellate record in the instant appeal. “It is the appellant’s responsibility to ensure that the

record on appeal contains all matters necessary to allow this Court to resolve the issues on

appeal.” State v. Farnsworth, 9th Dist. Medina No. 15CA0038-M, 2016-Ohio-7919, ¶ 16. As

the presentence investigation report is not included in the appellate record here, we must
                                                 4


presume regularity in the trial court’s proceedings. See State v. Burden, 9th Dist. Summit No.

28367, 2017-Ohio-4420, ¶ 7.

       {¶11} Hatten’s sole assignment of error is overruled.

                                                III.

       {¶12} Hatten’s assignment of error is overruled.         The judgment of the Wadsworth

Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wadsworth

Municipal Court, County of Medina, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                           5


TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

WESLEY A., JOHNSTON, Attorney at Law, for Appellant.

THOMAS J. MORRIS, Assistant Director of Law, for Appellee.